El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Con fecba 3 dé junio último la Iglesia Católica Apostólica Bomana de Puerto Bico a nombre de la Iglesia Católica de Bayamón, representada por el Reverendo Padre Martín Luyke, por medio de su abogado Joseph Anderson, Jr., pro-dujo demanda ante esta Corte Suprema para obtener la reivindicación de una parcela de terreno que alega ser de su propiedad, y de que se había posesionado el Municipio de Bayamón, inscribiéndola en el registro de la propiedad, cuyo municipio debía pagar a la demandante por vía de indemni-zación de perjuicios, la-cantidad, de $2,000.
Contra dicha demanda alegó el Municipio de Bayamón como excepciones previas, que esta corte no tiene jurisdic-ción sobre la persona del demandado, ni por la materia de la acción, que la demanda no aduce hechos suficientes para de-terminar una causa de acción y que el demandante no tiene capacidad legal para demandar.
Señalado día para la vista de las excepciones propuestas, compareció únicamente la representación del municipio de-mandado, quien ha presentado un alegato escrito en su de-fensa.
Aunque no se ha- alegado por la parte demandada que esta Corte Suprema carezca de jurisdicción para conocer de la demanda, por el fundamento específico de que esa juris-dicción no le ha sido concedida por la ley “Confiriendo juris-dicción original al Tribunal Supremo de Puerto Bico, para conocer sobre ciertas propiedades reclamadas por la Iglesia Católica Bomana de Puerto Bico, y resolver acerca de las mismas,” aprobada en 10 de marzo de 1904, pues sus alega-ciones tienden principalmente a demostrar falta de acción *841y falta de capacidad en la parte demandante, examinemos cuestión jurisdiccional tan importante.
La ley aprobada el 10 de marzo de 1904 confirió jurisdic-ción original al Tribunal Supremo de Puerto Eico para cono-cer de todas las cuestiones pendientes o que pudieran sus-citarse entre la Iglesia Católica Eomana en Puerto Eico y el Pueblo de Puerto Eico, o cualquier municipio de la isla, que afectaran a derechos de propiedad, ya sea ésta inmueble, mueble o mixta, reclamados por cualquiera de las partes, y para resolver acerca'de las mismas, disponiéndose que el Attorney General de Puerto Eico procediera desde luego a prepararse para la vista de las causas, y que si la Iglesia Católica Eomana no iniciaba los procedimientos con arreglo a dicha ley, dentro de los tres meses de aprobada la misma, sería en tal caso obligación del Attorney General, promover los procedimientos a nombre del Gobierno Insular, siendo aplicable a la Iglesia Católica Eomana el precepto indicado, cuando se tratara de cuestiones pendientes o que pudieran suscitarse entre ella y cualquier municipio.
Atendidos los términos en que está redactada la ley de 10 de marzo de 1904, entendemos que a la Iglesia Católica Eomana de Puerto Eico fué concedido el término de tres meses a contar desde la aprobación de dicha ley para que con arreglo a la misma, y ante este Tribunal Supremo, recla-mara, bien al Pueblo de Puerto Eico, bien a cualquier muni-cipio de la isla, los derechos de propiedad inmueble, mueble o mixta de que se creyera asistida, y sobre los que hubiera pendientes o pudieran suscitarse cuestiones entre las partes mencionadas, y a esta Corte Suprema se otorgó jurisdic-ción original para conocer y decidir tales reclamaciones in-terpuestas por la Iglesia Católica Apostólica Eomana dentro de los tres meses expresados. Transcurrido ese término, faltaba jurisdicción original a esta corte para conocer de las demandas que posteriormente presentara la Iglesia Católica Eomana contra el Pueblo de Puerto Eico o cualquier munici-*842pió de la isla. No puede menos que ser así, pues la Legisla-tura no se propuso establecer en términos absolutos una juris-dicción especial y privilegiada y bajo cualesquiera circuns-tancias a favor de la Iglesia Católica Romana, sino decidir y terminar en tiempo no lejano, las cuestiones sobre propie-dad inmueble, mueble o mixta, surgidas entre la Iglesia Cató-lica y El Pueblo de Puerto Rico y municipios de la isla con motivo del cambio de soberanía, que vino a establecer un cambio radical de • relaciones entre la iglesia y el poder temporal.
Entendiéndolo así la Iglesia Católica, Apostólica, Romana,, inició distintos pleitos contra El Pueblo de Puerto Rico y varios municipios de la isla, dentro del término de tres meses señalado por la ley, siendo , éste el primero que se inicia ante esta corte después del vencimiento de aquel término.
Lo dicho no impide que la parte interesada pueda ejer-citar los derechos de que se crea asistida ante corte compe-tente.
Por las razones expresadas, opinamos que esta Corte Suprema carece de jurisdicción para conocer de la demanda y que ésta debe ser desestimada.
Desestimada la demanda. '
Jueces concurrentes: Sres: Asociados MacLeary, Woíf, del Toro y Aldrey.